DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments filed on February 27, 2020 for the application filed February 27, 2020 which claims priority to a provisional application filed on February 21, 2019. Claims 1-20 and 41-282 have been cancelled. Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 28, 2020, September 24, 2020, January 7, 2021, July 16, 2021, December 1, 2021 and March 31, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 23-25, 28-29, 31-33, 35-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataraman et al. (U.S. Pub. No. 2019/0362834).
Regarding claim 21, Venkataraman discloses a computer-implemented method for video indexing (Paragraph [0001]), the method comprising: 
accessing video footage to be indexed, the video footage to be indexed including footage of a particular surgical procedure (Paragraph [0174], Process 300 begins by gathering a diverse set of surgical videos for the given surgical procedure (step 302).); 
analyzing the video footage to identify a video footage location associated with a surgical phase of the particular surgical procedure (Paragraph [0175], Process 300 also receives a set of predefined phases for the surgical procedure (step 306). Some embodiments of identifying the set of predefined phases for the surgical procedure have been described above in conjunction with FIG. 1. Next, based on the set of predefined phases, process 300 segments each surgical video in the set of gathered surgical videos into a set of video segments, wherein each video segment corresponds to a given phase in the set of predefined phases (step 308). Also see paragraphs [0035]-[0036].); 
generating a phase tag associated with the surgical phase (Paragraph [0032], In various embodiments, the disclosed surgical video analysis system additionally uses the established phases to break down surgical videos of the given surgical procedure into shorter video segments and uses the identified machine learning targets to label/tag these video segments into different categories of descriptors including surgical phases, surgical sub-phases or tasks, surgical tools, anatomies, complications, and tips and tricks.); 
associating the phase tag with the video footage location (Paragraph [0032], In various embodiments, the disclosed surgical video analysis system additionally uses the established phases to break down surgical videos of the given surgical procedure into shorter video segments and uses the identified machine learning targets to label/tag these video segments into different categories of descriptors including surgical phases, surgical sub-phases or tasks, surgical tools, anatomies, complications, and tips and tricks.); 
analyzing the video footage to identify an event location of a particular intraoperative surgical event within the surgical phase (Paragraph [0179], In some embodiments, a given predefined phase can be further broken down into a set of subphases, wherein each subphase corresponds to single task among a set of tasks which are performed within the given predefined phase. In such embodiments, it is possible to further divide a phase segment of the surgical video into even smaller segments correspondent to the set of tasks associated with the given phase. Also see paragraphs [0035]-[0036].); 
associating an event tag with the event location of the particular intraoperative surgical event (Paragraph [0032], In various embodiments, the disclosed surgical video analysis system additionally uses the established phases to break down surgical videos of the given surgical procedure into shorter video segments and uses the identified machine learning targets to label/tag these video segments into different categories of descriptors including surgical phases, surgical sub-phases or tasks, surgical tools, anatomies, complications, and tips and tricks.); 
storing an event characteristic associated with the particular intraoperative surgical event (Paragraph [0044], In some embodiments, after identifying the sets of MLTs for the set of phases, process 100 further establishes associative relationships among the various MLTs for a given phase of the surgical procedure (step 108). These associative relationships specify how MLTs from different MLT categories of the same phase may be linked to one another. For example, a given task MLT and/or a given tool MLT of a given phase can be often linked to a particular complication MLT identified for that phase. As another example, a given metric MLT in the set of metrics MLTs of a given phase is often linked to at least one of the tool/anatomy/task MLT identified for that phase. In some embodiments, during a machine learning model training operation, these associative relationships among the various MLTs for a given phase can be used to describe the different output classes and the underlying sub-classes. MLTs associated with a subphase/task MLT are construed as an event characteristic. Also see paragraph [0206].); 
associating at least a portion of the video footage of the particular surgical procedure with the phase tag, the event tag, and the event characteristic in a data structure that contains additional video footage of other surgical procedures, wherein the data structure also includes respective phase tags, respective event tags, and respective event characteristics associated with one or more of the other surgical procedures (Paragraph [0189], After labeling or tagging the gathered videos, process 300 stores the annotated surgical videos of the given surgical procedure into searchable databases for content-based video search and retrieval (step 312). In some embodiments, independent databases are created for each phase of the set of predefined phases by separating annotated video segments belonging to different phases into different databases. Note that, over time, a large searchable database for many different surgical procedures can be constructed in the same manner as segmented and labeled videos.); 
enabling a user to access the data structure through selection of a selected phase tag, a selected event tag, and a selected event characteristic of video footage for display (Paragraph [0189], Using these databases, video image data for a desired surgical procedure among the many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks.); 
performing a lookup in the data structure of surgical video footage matching the at least one selected phase tag, selected event tag, and selected event characteristic to identify a matching subset of stored video footage (Paragraph [0189], searchable databases for content-based video search and retrieval. Using these databases, video image data for a desired surgical procedure among the many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks. Paragraph [0190], serving as a searchable database of the surgical procedure as reference for future surgeries. Querying/searching a database is construed as a lookup operation which matches the searched labels to surgical videos have the searched labels.); and 
causing the matching subset of stored video footage to be displayed to the user, to thereby enable the user to view surgical footage of at least one intraoperative surgical event sharing the selected event characteristic, while omitting playback of video footage lacking the selected event characteristic (Paragraph [0189], searchable databases for content-based video search and retrieval. Many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks. Content-based querying/searching of a database of labeled surgical procedure videos using labeled descriptors for content retrieval to serve as a reference for future surgeries is construed as retrieving the surgical videos having the searched labels while omitting retrieval of videos omitting the searched labels. In the context of the invention, these retrieved videos are for viewing. Also see paragraph [0208] which discusses displaying.).

Regarding claim 23, Venkataraman further discloses wherein the stored event characteristic includes an adverse outcome of the surgical event and wherein causing the matching subset to be displayed includes enabling the user to view surgical footage of a selected adverse outcome while omitting playback of surgical events lacking the selected adverse outcome (Paragraph [0192], As can be seen in FIG. 4, the set of machine learning descriptors 402 includes the set of complications (MLTs) 410. Paragraph [0189], Using these databases, video image data for a desired surgical procedure among the many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks. As discussed in claim 21, searching videos for a complication label would retrieve only videos that have the complication label.).

Regarding claim 24, Venkataraman further discloses wherein the stored event characteristic includes a surgical technique and wherein causing the matching subset to be displayed includes enabling the user to view surgical footage of a selected surgical technique while omitting playback of surgical footage not associated with the selected surgical technique (Paragraph [0192], As can be seen in FIG. 4, the set of machine learning descriptors 402 includes subphases/tasks 406. Paragraphs [0063]-[0066], [0093]-[0094] and [0108-[0109] show that the tasks may be surgical techniques. Paragraph [0189], Using these databases, video image data for a desired surgical procedure among the many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks. As discussed in claim 21, searching videos for a task label would retrieve only videos that have the task label.)

Regarding claim 25, Venkataraman further discloses wherein the stored event characteristic includes a surgeon skill level, and wherein causing the matching subset to be displayed includes enabling the user to view footage exhibiting a selected surgeon skill level while omitting playback of footage lacking the selected surgeon skill level (Paragraphs [0182] and [0188], the labeled MLTs can be expressed as follows: skills score Si for phase Pi. Paragraph [0189], After labeling or tagging the gathered videos, process 300 stores the annotated surgical videos of the given surgical procedure into searchable databases for content-based video search and retrieval (step 312). As discussed in claim 21, searching videos for a skill score label would retrieve only videos that have the skill score.).

Regarding claim 28, Venkataraman further discloses wherein the stored event characteristic includes physiological response, and wherein causing the matching subset to be displayed includes enabling the user to view footage exhibiting a selected physiological response while omitting playback of footage lacking the selected physiological response (Paragraph [0192], As can be seen in FIG. 4, the set of machine learning descriptors 402 includes the set of complications (MLTs) 410. Paragraphs [0068], [0070] and [0072]-[0073] show that the complications may be a physiological response, such as bleeding. Paragraph [0189], Using these databases, video image data for a desired surgical procedure among the many surgical procedures can be queried based on the various labeled descriptors, such as phases/subphases, anatomies, events, complications, tools, and tips and tricks. As discussed in claim 21, searching videos for a complication label would retrieve only videos that have the complication label.).

Regarding claim 29, Venkataraman further discloses wherein analyzing the video footage to identify the video footage location associated with at least one of the surgical event or the surgical phase includes performing computer image analysis on the video footage to identify at least one of a beginning location of the surgical phase for playback or a beginning of a surgical event for playback (Paragraph [0178], In some embodiments, segmenting a surgical video can include directly identifying the beginning a predefined phase based on the established MLTs for the surgical procedure. Paragraph [0201], As shown in FIG. 5, both temporal-tagging subsystem 506 and spatial-tagging subsystem 508 can receive established machine learning descriptors from a surgical video analysis system 530, which itself may or may not be part of machine learning system 500. Some embodiments of surgical video analysis system 530 have been described above in conjunction with FIGS. 1-4.).

Regarding claim 31, Venkataraman further discloses wherein the accessed video footage includes video footage captured via at least one image sensor located in at least one of a position above an operating table, in a surgical cavity of a patient, within an organ of a patient or within vasculature of a patient (Paragraph [0002], There are many surgical procedures which involve displaying and capturing video images of the surgical procedures. For example, almost all minimally invasive procedures (MIS), such as endoscopy, laparoscopy, and arthroscopy, involve using video cameras and video images to assist the surgeons. Furthermore, the state-of-the-art robotic-assisted surgeries require intraoperative video images being captured and displayed on the monitors for the surgeons. Consequently, for many of the aforementioned surgical procedures, e.g., a gastric sleeve or cholecystectomy, a large cache of surgical videos already exist and continue to be created as a result of a large number of surgical cases performed by many different surgeons from different hospitals.).

Regarding claim 32, Venkataraman further discloses wherein identifying the video footage location is based on user input (Paragraph [0200], Note that temporal-tagging subsystem 506 can perform the aforementioned phase detection and video segmentation on cleaned surgical videos 516 as a fully-manual operation, a fully-automatic operation, or a combined manual and automatic operation.).

Regarding claim 33, Venkataraman further discloses wherein identifying the video footage location includes using computer analysis to analyze frames of the video footage (Paragraph [0178], In some embodiments, segmenting a surgical video can include directly identifying the beginning a predefined phase based on the established MLTs for the surgical procedure. More specifically, the MLTs which can be used to identify the beginning of a predefined phase can include the tools, the anatomies, and a combination of the above. For example, in the gastric sleeve procedure, the beginning of the positioning-of-bougie phase (i.e., Phase 5) can be easily identified when a bulge starts appearing in the video frame and starts moving down the stomach in a video frame. In this scenario, the beginning of the positioning-of-bougie phase can be detected based on a tool MLT. As another example, the beginning of the sleeve-pouch-creation phase (i.e., Phase 6) can easily be identified when the stapler is detected in a video frame. In this scenario, the beginning of the sleeve-p. Also see paragraph [0201] discussing the surgical video analysis system.).

Regarding claim 35, Venkataraman further discloses determining the stored event characteristic based on user input (Paragraph [0180], In some embodiments, annotating video segments involves human annotators using video annotation software to manually label or tag image objects such as tools, anatomies, events, complications shown in the video images of the video segments that match one or more of the corresponding set of MLTs.).

Regarding claim 36, Venkataraman further discloses further comprising determining the stored event characteristic based on a computer analysis of video footage depicting the particular intraoperative surgical event (Paragraph [0200], Spatial-tagging subsystem 508 is configured to perform tagging/labeling for each video segment 518 of each cleaned surgical video 516 with a set of corresponding established machine learning descriptors, e.g., in a partially automatic manner with the assistance of human annotators, and generate tagged video segments 520 as output.).

Regarding claim 37, Venkataraman further discloses wherein generating the phase tag is based on a computer analysis of video footage depicting the surgical phase (Paragraph [0200], Note that temporal-tagging subsystem 506 can perform the aforementioned phase detection and video segmentation on cleaned surgical videos 516 as a fully-manual operation, a fully-automatic operation, or a combined manual and automatic operation.).

Regarding claims 39-40: all limitations as recited have been analyzed and rejected with respect to claim 21.  Claims 39 pertains to a system, corresponding to the method of claim 21. Claim 40 pertains to a non-transitory computer readable medium including instructions, corresponding to the method of claim 21. Claims 39-40 do not teach or define any new limitations beyond claim 21 aside from the memory and processor (Venkataraman, paragraph [0211]-[0212]; therefore claims 39-40 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 26, 30, 34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (U.S. Pub. No. 2019/0362834) in view of Habbecke et al. (U.S. Pub. No. 2019/0286652).
Regarding claim 22, Venkataraman does not appear to explicitly disclose, Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing: 
wherein enabling the user to view surgical footage of at least one intraoperative surgical event that has the selected event characteristic, while omitting playback of portions of selected surgical events lacking the selected event characteristic, includes sequentially presenting to the user portions of surgical footage of a plurality of intraoperative surgical events sharing the selected event characteristic, while omitting playback of portions of selected surgical events lacking the selected event characteristic (Habbecke, paragraph [0038], relevant videos found section 234 may be populated after a search is performed and relevant surgical videos based on a similarity score are retried and displayed. Surgical videos may be retrieved from a database (e.g., database 107 illustrated in FIG. 1). A plurality of surgical videos (e.g., videos 236-246) may be displayed. In some embodiments, the retrieved surgical videos will be displayed according to their relative rank in terms of similarity score (e.g., the surgical videos are displayed in descending order from highest score to lowest score)Fig. 2C shows that the videos are displayed sequentially. As discussed in claim 21, content-based querying/searching of a database of labeled surgical procedure videos using labeled descriptors for content retrieval to serve as a reference for future surgeries is construed as retrieving the surgical videos having the searched labels while omitting retrieval of videos omitting the searched labels.) in order to observe many surgeries such that doctors learn how to perform upcoming surgeries (Habbecke, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman to include the limitations above, as taught by Habbecke, in order to observe many surgeries such that doctors learn how to perform upcoming surgeries.

Regarding claim 26, Venkataraman does not appear to explicitly disclose, Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing: 
wherein the stored event characteristic includes a physical patient characteristic, and wherein causing the matching subset to be displayed includes enabling the user to view footage exhibiting a selected physical patient characteristic while omitting playback of footage lacking the selected physical patient characteristic (Habbecke, paragraph [0036], Constraint section 222 includes a plurality of constraints 224 that may be configured for filtering of surgical videos within a database (e.g., database 107 illustrated in FIG. 1). In other words, the user may filter videos deemed to be irrelevant to provide potentially reduced computational burden, increased accuracy/relevancy of retrieved videos. In some embodiments, the plurality of constraints 224 may include metadata (e.g., patient age, patient body mass index, type of disease, patient gender, patient preexisting conditions, among others) that may be associated with surgical videos in a surgical video database.) in order to observe many surgeries such that doctors learn how to perform upcoming surgeries (Habbecke, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman to include the limitations above, as taught by Habbecke, in order to observe many surgeries for doctors to learn how to perform upcoming surgeries.

Regarding claim 30, Venkataraman further discloses accessing aggregate data related to a plurality of surgical procedures similar to the particular surgical procedure (Paragraph [0189], After labeling or tagging the gathered videos, process 300 stores the annotated surgical videos of the given surgical procedure into searchable databases for content-based video search and retrieval (step 312). In some embodiments, independent databases are created for each phase of the set of predefined phases by separating annotated video segments belonging to different phases into different databases. Note that, over time, a large searchable database for many different surgical procedures can be constructed in the same manner as segmented and labeled videos.), 
Venkataraman does not appear to explicitly disclose, but Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing to include:
presenting to the user statistical information associated with the selected event characteristic (Habbecke, paragraph [0038], A plurality of surgical videos (e.g., videos 236-246) may be displayed. Each of the plurality of surgical videos may be indexed (e.g., within the database) compared to the preoperative images that were uploaded/selected by the user to compute respective similarity scores. In the illustrated embodiments, the similarity score is a value between 0 and 1, with a score of 1 corresponding to perfect relation (i.e., only the same surgical video compared to itself should result in a perfect relation) and 0 corresponding to irrelevant. In some embodiments, the retrieved surgical videos will be displayed according to their relative rank in terms of similarity score (e.g., the surgical videos are displayed in descending order from highest score to lowest score).) in order to observe many surgeries such that doctors learn how to perform upcoming surgeries (Habbecke, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman to include the limitations above, as taught by Habbecke, in order to observe many surgeries such that doctors learn how to perform upcoming surgeries.

Regarding claim 34, Venkataraman further discloses wherein the computer image analysis includes using a Paragraph [0202], Next, model training subsystem 510 is configured to receive tagged video segments 520 as input and train various machine learning classifiers based on tagged video segments 520. Note that model training subsystem 510 generates trained machine learning classifiers 522 as output which can include both trained phase classifiers associated with phase descriptors 532 and trained machine learning classifiers associated with machine learning descriptors 534. Trained machine learning classifiers 522 are fed back to both temporal-tagging subsystem 506 and spatial-tagging subsystem 508. In some embodiments, temporal-tagging subsystem 506 can use trained phase classifiers to assist manual or automatic phase detection and labeling of cleaned surgical videos 516 to generate iteratively more accurate phase boundaries for video segments 518.).
Venkataraman does not appear to explicitly disclose, but Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing that the model is a neural network (Habbecke, paragraph [0028], In one embodiment a fully 3D convolutional neural network (or other type of machine learning model, algorithm, neural network, or the like) may be utilized to produce respective feature vectors associated with the preoperative images and the images or videos within a surgical video database (e.g., database 107 illustrated in FIG. 1).) in order to observe many surgeries such that doctors learn how to perform upcoming surgeries (Habbecke, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman such that the model is a neural network, as taught by Habbecke, in order to observe many surgeries such that doctors learn how to perform upcoming surgeries.

Regarding claim 38, Venkataraman does not appear to explicitly disclose, Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing: 
wherein identifying a matching subset of stored video footage includes using computer analysis to determine a degree of similarity between the matching subset of stored video and the selected event characteristic (Habbecke, paragraph [0038], A plurality of surgical videos (e.g., videos 236-246) may be displayed. Each of the plurality of surgical videos may be indexed (e.g., within the database) compared to the preoperative images that were uploaded/selected by the user to compute respective similarity scores. In the illustrated embodiments, the similarity score is a value between 0 and 1, with a score of 1 corresponding to perfect relation (i.e., only the same surgical video compared to itself should result in a perfect relation) and 0 corresponding to irrelevant. In some embodiments, the retrieved surgical videos will be displayed according to their relative rank in terms of similarity score (e.g., the surgical videos are displayed in descending order from highest score to lowest score).) in order to observe many surgeries for doctors to learn how to perform upcoming surgeries (Habbecke, paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman to include the limitations above, as taught by Habbecke, in order to observe many surgeries for doctors to learn how to perform upcoming surgeries.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (U.S. Pub. No. 2019/0362834) in view of Goldberg (U.S. Pub. No. 2020/0211720).
Regarding claim 27, Venkataraman does not appear to explicitly disclose, Habbecke teaches that it was old and well known in the art of video retrieval at the time of the filing: 
wherein the stored event characteristic includes an identity of a specific surgeon, and wherein causing the matching subset to be displayed includes enabling the user to view footage exhibiting an activity by a selected surgeon while omitting playback of footage lacking activity by the selected surgeon (Goldberg, paragraph [0073], The surgical media data 450 may be available on a video interface in which a user may see video recordings that their user account has been granted access to view. The user may also search by text across the video library, filter videos of the library by custom metadata including but not limited to date of the session, surgeon name, recency of videos, CPT code for the video, and/or the session name.) to provide value for training other surgeons, value for medical reasons, value for legal reasons, and value for insurance or reimbursement reasons, and a value in evaluating the surgeon's performance (Goldberg, paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art of video retrieval at the time of the filing to modify the method of Venkataraman to include the limitations above, as taught by Goldberg, in order to provide value for training other surgeons, value for medical reasons, value for legal reasons, and value for insurance or reimbursement reasons, and a value in evaluating the surgeon's performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686